Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angelo Galloway petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his “Motion to Rule Under Rule 60(b),” which requests relief from his criminal judgment. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied the motion by order entered January 27, 2015. Accordingly, because the district court has recently decided Galloway’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.